                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                      ) Case No.: 1:18-cr-183
                                               )
 v.                                            ) District Judge Curtis L. Collier
                                               )
 TALAFERRO HUDGINS                             ) Magistrate Judge Christopher H. Steger

                                           ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 97)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Counts Six and Ten of the sixteen count Superseding Indictment; (2) accept Defendant’s guilty

plea to Counts Six and Ten of the sixteen count Superseding Indictment; (3) adjudicate Defendant

guilty of knowingly and intentionally distributing a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, on September 25, 2017, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C); (4) adjudicate Defendant guilty of knowingly and

intentionally distributing a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, on November 1, 2017, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C); and (5) order that Defendant remain in custody until further order of this Court or

sentencing in this matter.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

and recommendation (Doc. 97) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea to Counts Six and Ten of the sixteen

         count Superseding Indictment is GRANTED;
2. Defendant’s plea of guilty to Counts Six and Ten of the sixteen count Superseding

   Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of knowingly and intentionally distributing a

   mixture and substance containing a detectable amount of heroin, a Schedule I controlled

   substance, on September 25, 2017, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

4. Defendant is hereby ADJUDGED guilty of knowingly and intentionally distributing a

   mixture and substance containing a detectable amount of heroin, a Schedule I controlled

   substance, on November 1, 2017, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter; and

6. A decision on whether to accept the plea agreement is DEFERRED until sentencing in

   this matter, which is scheduled to take place on February 26, 2020, at 2:00 p.m. before

   the undersigned.



SO ORDERED.

ENTER:


                                        /s/
                                        CURTIS L. COLLIER
                                        UNITED STATES DISTRICT JUDGE




                                          2
